DETAILED ACTION
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This is a Final Action responsive to communications:  Applicant’s Response filed on 08/27/2021.  Applicant’s Response includes New Reissue Declarations, a Terminal Disclaimer, an Amendment to the Specification, an Amendment to the Claims, and Remarks. 

In light of the Amendment to the Claims, claim 21 has been canceled and claims 18 and 22-24 have been newly amended.  The Amendment to the Claims has been entered and made of record.  Therefore, claims 18-20 and 22-24 are currently pending in the application.  Claims 18, 22, and 24 are independent claims.  

The objection to the specification (see: Non-Final Action, pp. 3-4) has been withdrawn as necessitated by the Amendment to the Specification.  The Amendment to the Specification has been entered and made of record.
However, as noted below, the Amendment to the Specification is objected to with regard to compliance with 37 C.F.R. 1.173(b)(1)/(d)/(g).

The objection to claims 18 and 22 (see: Non-Final Action, pp. 4-5) has been withdrawn as necessitated by the Amendment to the Claims.

The rejection of claims 18-20 (see: Non-Final Action, p. 5) under 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn as necessitated by the Amendment to the Claims.

The rejection of claims 18-24 (see: Non-Final Action, pp. 6-8) under 35 U.S.C. 251 has been withdrawn as necessitated by the New Reissue Declarations.
However, as noted below, the New Reissue Declarations are also defective and thus claims 18-20 and 22-24 are newly rejected under 35 U.S.C. 251.

The rejection of representative claim 22 (see: Non-Final Action, pp. 8-9) on the ground of nonstatutory double patenting has been withdrawn as necessitated by the Terminal Disclaimer.
Regarding the provisional rejections of representative claims 18 and 19 (see: Non-Final Action, pp. 9-11) on the ground of nonstatutory double patenting, the Examiner notes that said rejections will not be held in abeyance (see: MPEP 804(I)(B)(1)).

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,438,882 B2 is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.


Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

Terminal Disclaimer
The Terminal Disclaimer filed on 08/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. RE47897 has been reviewed and is accepted.  The Terminal Disclaimer has been recorded.

Specification
The disclosure is objected to because of the following informalities:  The Amendment to the Specification is not in compliance with 37 C.F.R. 1.173(b)(1)/(d)/(g).  Specifically, 37 C.F.R. 1.173(g) requires that all amendments be made relative to the patent specification in effect as of the date of filing of the reissue application.  Therefore, all bracketing (37 C.F.R. 1.173(d)(1)) and underlining (37 C.F.R. 1.173(d)(2)) is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application (see: MPEP 1453(I)).  The Amendment to the Specification improperly presents amendments relative to the preliminary amendment to the specification filed on 01/28/2020.  For example, the previously added “This is also a Reissue application of U.S. Patent No. 9,438,882 issued on September 6, 2016.” is not shown underlined and the previously deleted “[This]” is not shown.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 22 and 24 (and their corresponding dependent claims at least based on dependency) each newly recite the limitation, “reconstructing the base block based on the prediction result and the difference.”  The disclosure of the Park ‘882 patent does not appear to describe said limitation as claimed in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  Specifically, independent claim 22 is directed toward “A method for image encoding…which encodes multi-view images” and independent claim 24 is directed toward “A non-transitory computer-readable recording medium…for executing a method for image prediction…which encodes multi-view images.”  Therefore, independent claims 22 and 24 are directed to image encoding and the limitation “reconstructing the base block based on the prediction result and the difference” is specifically applicable to image decoding.  In fact, the disclosure of the Park ‘882 patent appears 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites at least “A method for image encoding…which encodes multi-view images” and claim 24 recites at least “A non-transitory computer-readable recording medium…for executing a method for image prediction…which encodes multi-view images” in the preambles of said claims.  However, unlike independent claims 1 (i.e., “and encoding the difference; and generating a bitstream comprising the encoded difference”), 11 (e.g., “and encoding the difference; and generating a bitstream comprising the encoded difference”), and 12 (e.g., “and encoding the difference; and generating a bitstream comprising the encoded difference”) of the Park ‘882 patent, the bodies of claims 22 and 24 fail to recite any actual encoding step of the multi-view images.  Therefore, there is gap between what claims 22 and 24 purport to do and what the claim language appears to actually require.  Thus, one of ordinary skill in the art would be unable to ascertain the definite scope of the claims.  Dependent claim 23 is similarly rejected at least based on its dependency from independent claim 22.
The Examiner notes that the deficiencies of independent claims 22 and 24, noted directly above, are not remedied by the newly added limitation, “reconstructing the base block based on 

Claim Rejections - 35 USC § 251
The New Reissue Declarations (i.e., both forms PTO/AIA /05 and PTO/AIA /07) filed with this application are defective (see: 37 CFR 1.175 and MPEP § 1414) because they no longer check the appropriate box for “by reason of other errors” to indicate the deletion of “Yo-Sung Ho” as an inventor.  As previously stated in the Non-Final Action, “the Reissue Declarations must include the second identified error (“2. This application is filed to correct an inventorship error.  Specifically, ‘Yo-Sung HO’ did not contribute to the subject matter of any claim.  This application is filed to delete ‘Yo-Sung Ho’”).”  Even though only one error upon which reissue is based needs to be described in the reissue oath/declaration, if PTO/SB/51 or PTO/SB/52 form is used (or PTO/AIA /05 or PTO/AIA /06, for applications filed on or after September 16, 2012), Applicant needs to check the appropriate box(es) on the form identifying each of the reasons why the patent is wholly or partly inoperative or invalid (see: MPEP 1414(I)).

Claims 18-20 and 22-24 are rejected as being based upon a defective Reissue Declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the Reissue Declaration is set forth in the discussion above in this Office action.  

Claims 22-24 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  New matter, that is, matter not present in the patent sought to be reissued, is excluded from a reissue application.  Claims in a reissue application must be for subject matter the Applicant had the right to claim in the original patent.  The added material which is not supported by the prior patent is as follows:
Independent claims 22 and 24 (and their corresponding dependent claims at least based on dependency) each recite new matter in the form of the limitation, “reconstructing the base block based on the prediction result and the difference.”  Similar to the rejection above under 35 U.S.C. 112 (pre-AIA ), first paragraph, the disclosure of the Park ‘882 patent does not appear to describe said limitation as claimed in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  Specifically, independent claim 22 is directed toward “A method for image encoding…which encodes multi-view images” and independent claim 24 is directed toward “A non-transitory computer-readable recording medium…for executing a method for image prediction…which encodes multi-view images.”  Therefore, independent claims 22 and 24 are directed to image encoding and the limitation “reconstructing the base block based on the prediction result and the difference” is specifically applicable to image decoding.  In fact, the disclosure of the Park ‘882 patent appears to be completely silent on “reconstructing the base block based on the prediction result and the difference” as being any part of the image encoding process.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Representative independent claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of copending Application No. 16/774,846 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of copending Application No. 16/774,846 contains every element of claim 18 of the instant application and thus anticipates the claim of the instant application.  Claim 18 of the instant application therefore is not patentably distinct from the copending Application claim and as such is unpatentable over obvious-type double patenting.  An application claim is not patentably distinct from a copending Application claim if the application claim is anticipated by the copending Application claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Representative dependent claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of copending Application No. 16/774,848 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of copending Application No. 16/774,848 contains every element of claim 19 of the instant application and thus anticipates the claim of the instant application.  Claim 19 of the instant application therefore is not patentably distinct from the copending Application claim and as such is unpatentable over obvious-type double patenting.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18-20 and 22-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ha (U.S. Patent Application Publication No. 2007/0064800, published 03/22/2007) in view of Jeon (U.S. Patent Application Publication No. 2009/0279608, published 11/12/2009 – The disclosure of Jeon at least being supported by Provisional Application No. 60/787,171, filed 03/30/2006).

-In regard to independent claim 18, Ha teaches a method for image decoding of a multi-view video codec, which decodes multi-view images comprising a target-view image and at least one different-view image which is captured from a different viewpoint from a viewpoint capturing the target-view image, the target-view image and the different-view image being captured at a same time (Ha: Paragraph 2: “Methods and apparatuses consistent with the present invention relate to encoding and decoding a multi-view moving picture”; Paragraph 29: “decoding a multi-view moving picture”; Paragraph 70: “conventional codecs…increasing 
predicting a base block partitioned from the target-view image based on the different-view image and a different-time image which is captured at a time different from a time when the target-view image is captured, the target-view image and the different-time image being captured from a same viewpoint (Ha: Paragraph 17: “uses a…disparity estimation result obtained from an isochronal left view picture and a motion estimation result obtained from a right view picture at the previous time”; Paragraph 21: “allow motion estimation of an arbitrary block of a picture…using motion vector information previously encoded…using…temporal (direct) correlation of motions of adjacent MBs or pictures”; Paragraphs 23-24: “obtained using a motion vector of a co-located block of a temporally following P image, when estimating a motion of an arbitrary block of a B picture…reference list 0 image 430…reference list 1 picture 420”; Paragraphs 65-73: “performs disparity estimation and motion estimation on the stored multi-view video images”; Figs. 3-4 and 6-7);
decoding a difference between a prediction result of the base block and the base block (Ha: Paragraph 29: “for decoding a multi-view moving picture”; Paragraph 43: “a decoder which decodes a multi-view moving picture, using a disparity vector determined according to the checked encoding mode and residual picture data”; Paragraph 134: “decodes a multi-view moving picture...according to…residual moving picture data included in the multi-view moving picture bitstream”; Figs. 6 and 15); and
reconstructing the base block based on the prediction result and the difference (Ha: Paragraph 2: “decoding a multi-view moving picture”; Paragraph 43: “a decoder which decodes a multi-view moving picture, using a disparity vector determined according to the checked 
wherein the base block is predicted by using the different-time image and the different-view image as reference images (Ha: Paragraphs 66-76: “performs disparity estimation and motion estimation on the stored multi-view video images”; Figs. 3-4 and 6-7).
Ha does not specifically teach wherein predicting the base block comprises performing weighted prediction by applying at least one weighting value to the reference images.  In the related multi-view image encoding and decoding art, Jeon specifically teaches obtaining at least one weighting value from a bitstream and predicting a base block by performing weighted prediction by applying the at least one weighted value to reference images, including a different-view image and a different-time image (Jeon: Paragraphs 57-70: “an inputted bit stream relates to a multi-view profile…add flag information for identifying a presence or non-presence of an MVC bit stream…configuration information for a multi-view video addable to a multi-view coded bit stream…and the like are then extracted”; Paragraphs 82-91: “weighted prediction unit…In MVC, weighted prediction can be performed to compensate for a brightness difference from a sequence in a different view as well as it is performed for a sequence of which brightness temporarily varies”; Paragraphs 220-231: “weighted prediction is a method of scaling a sample of motion compensated prediction data within a P-slice or B-slice macroblock…weighted coefficient information obtained…the slice type can include a macroblock…to which both of the temporal prediction and the inter-view prediction are applied”; Paragraphs 297-304; Figs. 1-2, 25-30, and 43).  It would have been obvious to one of ordinary skill in the art at the time of the Jeon: Paragraphs 87-90: “weighted prediction…is used to compensate for…an image quality of a sequence is considerably degraded…it is advantageous”; Paragraph 220: “able to perform the weighted prediction more efficiently using the view information”).

-In regard to dependent claim 19, the modified Ha reference teaches wherein the predicting the base block comprises decoding the weighting value from a bitstream (Jeon: Paragraph 63: “slice header and slice data are decoded…various kinds of configuration informations can be included in a NAL header area…it may be more efficient to add the configuration informations in case of an MVC bit stream only rather than unconditional addition”; Paragraph 222: “weighted coefficient…can be transferred by being included in a slice header”).  It would have been obvious to one of ordinary skill in the art at the time of the invention for the multi-view image decoding of Ha to have included said functionality as taught in Jeon for substantially the same rationale as disclosed above for independent claim 18.

-In regard to dependent claim 20, the modified Ha reference teaches wherein the predicting the base block comprises decoding information about the weighted prediction from a bitstream (Jeon: Paragraph 7: “predicting flag information indicating whether to perform luminance compensation”; Paragraph 63: “it may be more efficient to add the configuration informations in case of an MVC bit stream only rather than unconditional addition…add flag 

-In regard to substantially similar independent claims 22 and 24, Ha teaches a method and non-transitory computer-readable recording medium storing a program for executing a method for image encoding/prediction of a multi-view video codec, which encodes multi-view images comprising a target-view image and at least one different-view image which is captured from a different viewpoint from a viewpoint capturing the target-view image, the target-view image and the different-view image being captured at a same time (Ha: Paragraph 2: “Methods and apparatuses consistent with the present invention relate to encoding and decoding a multi-view moving picture”; Paragraph 28: “encoding a multi-view moving picture”; Paragraphs 65-70: “conventional codecs…increasing encoding efficiency in multi-view video coding (MVC) is performed”; Paragraph 75: “a view axis…a time axis”; Figs. 2-3 and 6-7), the method comprising:
partitioning the target-view image into a plurality of base blocks to be currently encoded (Ha: Paragraph 21: “allow motion estimation of an arbitrary block of a picture to be currently encoded”; Paragraph 26: “the H.264 standard used for encoding moving picture data, a frame is divided into blocks, each having a predetermined size”; Paragraph 42: “encoding…receiving a 
predicting a base block among the base blocks based on the different-view image and a different-time image which is captured at a time different from a time when the target-view image is captured, the target-view image and the different-time image being captured from a same viewpoint (Ha: Paragraph 17: “uses a…disparity estimation result obtained from an isochronal left view picture and a motion estimation result obtained from a right view picture at the previous time”; Paragraph 21: “allow motion estimation of an arbitrary block of a picture…using motion vector information previously encoded…using…temporal (direct) correlation of motions of adjacent MBs or pictures”; Paragraphs 23-27: “obtained using a motion vector of a co-located block of a temporally following P image, when estimating a motion of an arbitrary block of a B picture…reference list 0 image 430…reference list 1 picture 420”; Paragraphs 65-73: “the multi-view moving picture encoding apparatus…performs disparity estimation and motion estimation on the stored multi-view video images”; Figs. 3-4 and 6-7);
acquiring a difference between a prediction result of the base block and the base block (Ha: Paragraphs 23-24: “forward motion vector and a backward motion vector are obtained…to be currently encoded…Thus, the forward motion vector…and the backward motion vector…block 402 of the B picture 410 are calculated”; Paragraph 26: “an intermediate value of motion vectors…is determined as an estimation value of the corresponding motion vector”; Paragraphs 40-41: “The encoder encodes a residual picture”; Paragraphs 65-69: “entropy encoder 650 receives the estimated disparity vectors and the motion vectors generated…and the 
reconstructing the base block based on the prediction result and the difference (Ha: Paragraph 2: “decoding a multi-view moving picture”; Paragraph 43: “a decoder which decodes a multi-view moving picture, using a disparity vector determined according to the checked encoding mode and residual picture data”; Paragraph 134: “decoder 150 decodes the multi-view moving picture using the disparity vector determined according to the respective modes and residual moving picture data included in the multi-view moving picture bitstream received”; Fig. 15),
wherein the base block is predicted by using the different-time image and the different-view image as reference images (Ha: Paragraphs 66-76: “performs disparity estimation and motion estimation on the stored multi-view video images”; Figs. 3-4 and 6-7).
Ha does not specifically teach wherein predicting the base block comprises performing weighted prediction by applying at least one weighting value to the reference images.  In the related multi-view image encoding and decoding art, Jeon specifically teaches determining at least one weighting value and predicting a base block by performing weighted prediction by applying the at least one weighted value to reference images, including a different-view image and a different-time image (Jeon: Paragraphs 57-70: “an inputted bit stream relates to a multi-view profile…add flag information for identifying a presence or non-presence of an MVC bit stream…configuration information for a multi-view video addable to a multi-view coded bit stream…and the like are then extracted”; Paragraphs 82-91: “weighted prediction unit…In MVC, weighted prediction can be performed to compensate for a brightness difference from a sequence in a different view as well as it is performed for a sequence of which brightness Jeon: Paragraphs 87-90: “weighted prediction…is used to compensate for…an image quality of a sequence is considerably degraded…it is advantageous”; Paragraph 220: “able to perform the weighted prediction more efficiently using the view information”).

-In regard to dependent claim 23, Ha teaches generating a bitstream comprising the difference (Ha: Paragraph 2: “relate to encoding…a multi-view moving picture”; Paragraphs 21-23: “to be currently encoded”; Paragraph 27: “a method of encoding…has been proposed”; Paragraphs 65-69: “receives the estimated disparity vectors and the motion vectors…and the encoded residual image…and generates a bitstream for the multi-view video source data”). 

Response to Arguments
Applicant’s arguments filed 08/27/2021 have been fully considered but they are not completely persuasive.
Applicant argues (see: Remarks, pp. 7-11) that the Jeon reference fails to teach or suggest the claimed feature, “the predicting the base block comprises performing weighted prediction by applying at least one weighting value to the reference images.”  Applicant argues that Jeon’s weighted prediction is performed by multiplying a predication signal by a weighted coefficient, which is in contrast to the claimed invention that requires the recited “weighted prediction” is performed by applying at least one weighting value to the reference images.

The Examiner respectfully disagrees with Applicant.  The Jeon reference clearly teaches wherein weighted prediction can be performed to compensate for a brightness difference from a sequence in a different view as well as it is performed for a sequence of which brightness temporarily varies.  To do this, the Jeon reference teaches wherein the weighted prediction method can use one or two reference pictures.  The one or two reference pictures are stored in the decoded picture buffer and are used by the inter-prediction unit (Jeon: Paragraphs 81-82 and 88-89; Fig. 1).  A prediction signal is generated by multiplying a prediction signal corresponding to motion compensation by a weighted coefficient.  The Examiner notes that the motion compensation, which is multiplied by a weighted coefficient, is derived from the one or two reference images and thus the weighted coefficient is at least applied to the one or two reference images (Jeon: Paragraphs 82-83, 88-89, Paragraphs 220-222: “weighted prediction is applicable to a process of performing motion compensation…is a method of scaling a sample of motion compensated prediction data within a P-slice or B-slice macroblock…performing weighted prediction for a current picture using a weighted coefficient information obtained from information for reference pictures”, and 300; Fig. 1).
applied to the reference images.  The Jeon reference is substantially similar to the Park ‘882 patent (Park ‘822: column 6, line 21 - column 7, line 12), which does not explicitly state how the weighting value is applied to both the different-time image and the different-view image while predicting a target-view image base block.  For example, the Park ‘882 patent appears to merely teach utilizing weighting values derived from another different view for images of a current view (e.g., Park ‘822: column 6, lines 21-61: “images of VIEW1 may contain weighting information reporting the use of a weighting value of BaseView (View0)”).  


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam L Basehoar whose telephone number is (571)272-4121.  The examiner can normally be reached on 8:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ADAM L BASEHOAR/
Primary Examiner, Art Unit 3992

Conferees: 

/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992